DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 2nd, 2022 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on February 2nd, 2022 for application no. 17/059,337 filed on November 27th, 2020. Claims 1, 4-7, 10 and 12-15 are pending. In the present amendment, claims 1, 4, 10 and 12-13 are amended, and claims 2-3, 8-9 and 11 are canceled. 

Claim Objections
	Regarding Claim 1 (last clause), please change the recitation of “the oil supply line defining an inlet for receiving oil located along or adjacent to a bottom of the second oil tank for providing oil that has been further separated from air in the second oil tank to the rotating component in the consumer housing” to - - the at least one oil supply line defining an inlet for receiving oil located along or adjacent to [[a]] the bottom of the second oil tank for providing oil that has been further separated from air in the second at least one rotating component in the consumer housing - - as these features are previously referred to in claim 1.

	Regarding Claim 10 (last clause), please change the recitation of “the oil supply line defining an inlet for receiving oil located along or adjacent to a bottom of the second oil tank for providing oil that has been further separated from air in the second oil tank to pass to the rotating component in the consumer housing” to - - the at least one oil supply line defining an inlet for receiving oil located along or adjacent to [[a]] the bottom of the second oil tank for providing oil that has been further separated from air in the second oil tank to pass to the at least one rotating component in the consumer housing - - as these features are previously referred to in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shoop (US 5,020,566), in view of Lemmon (US 4,664,144).

Regarding Claim 1, Shoop teaches an oil consumer system (see Fig. 1), comprising: 
at least one rotating component (“engine” 14) located in a consumer housing (housing portion of 14); 
a first oil tank (“tank” 12) and a second oil tank (“tank” 10); 
line (“return line” 27) extending from the consumer housing (14) to the first oil tank (12) to pass an oil-air mixture from the consumer housing (14) to the first oil tank (12);
a connection (“conduit” 18) connecting the first (12) and second (10) oil tanks located along or adjacent to a bottom of the first (12) and second (10) oil tanks and configured to pass oil that has been separated from air in the first oil tank (12) to the second oil tank (10); and 
at least one oil supply line (“conduit” 20) extending from the second oil tank (10) to the consumer housing (14), 
the oil supply line (20) defining an inlet (“device” 40) for receiving oil located along or adjacent to a bottom of the second oil tank (10) for providing oil that has been further separated from air in the second oil tank (10) to the rotating component (14) in the consumer housing (14).
Shoop does not teach “a top of at least one of the first oil tank and the second oil tank defining a vent configured to allow air in the at least one of the first oil tank and the second oil tank that has separated from the oil-air mixture to escape”.
Lemmon teaches a top of at least one of a first oil tank (Fig. 1, “tank” 12) and a second oil tank (“tank” 10) defining a vent (“vent line” 20) configured to allow air in the at least one of the first oil tank (12) and the second oil tank (10) that has separated from the oil-air mixture to escape (col. 3, line 20 - “top of tank 10 contains a vent opening 28 which is connected to vent line 20” and col. 3, line 43 - “Vent line 20 connects the two tanks to allow rapid air transfer so that liquid may flow freely from one tank to another”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the fuel tank taught by Shoop with the vent taught by Lemmon, such that “a top of at least one of the first oil tank and the second oil tank defining a vent configured to allow air in the at least one of the first oil tank and the second oil tank that has separated from the oil-air mixture to escape”, as 

Regarding Claim 4, Shoop and Lemmon teach the oil consumer system as claimed in claim 1, 
Shoop teaches wherein the at least one oil supply line (Fig. 1, 20) guides oil to a housing oil level in the consumer housing (14), and 
wherein at least the second oil tank (10) has a second oil level that is greater than the housing oil level (see Fig. 1). 

Regarding Claim 5, Shoop and Lemmon teach the oil consumer system as claimed in claim 4, 
Shoop teaches wherein a first oil level in the first oil tank (Fig. 1, 12) is the same as the second oil level in the second oil tank (10; see Fig. 1).  

Regarding Claim 6, Shoop and Lemmon teach the oil consumer system as claimed in claim 1, 
Shoop teaches wherein a second oil level in the second oil tank (Fig. 2, 10) is higher or lower than a first oil level in the first oil tank (12).  

Regarding Claim 10, Shoop teaches an oil consumer system (see Fig. 1), comprising: 
a consumer housing (14) defining a chamber (chamber portion of 14) containing at least one rotating component (14); 
a first oil tank (12) and a second oil tank (10); 
at least one first dividing wall (outer wall portion of 12) separating the first oil tank (12) and the second oil tank (10), and 
at least a second dividing wall (outer wall portion of 10) dividing the second oil tank (10) from the consumer housing (14);  
an oil return line (27) extending from the consumer housing (14) to the first oil tank (12) to pass an oil-air mixture from the consumer housing (14) to the first oil tank (12); 
a connection (18) connecting the first (12) and second (10) oil tanks along or adjacent to a bottom of the first (12) and second (10) oil tanks, and configured to pass oil that has been separated from air to pass from the first oil tank (12) to the second oil tank (10); and 
at least one oil supply line (20) extending from the second oil tank (10) to the chamber (chamber portion of 14) of the consumer housing (14), 
the oil supply line (20) defining an inlet (40) for receiving oil located along or adjacent to a bottom of the second oil tank (10) for providing oil that has been further separated from air in the second oil tank (10) to pass to the rotating component (14) in the consumer housing (14).
Shoop does not teach “a top of the first oil tank and a top of the second oil tank each defining a vent for allowing configured to allow air in the first and second oil tanks that has separated from the oil-air mixture to escape”.
Lemmon teaches a top of a first oil tank (Fig. 1, 12) and a top of a second oil tank (10) each defining a vent (20) for allowing configured to allow air in the first (12) and second (10) oil tanks that has separated from the oil-air mixture to escape.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the fuel tank taught by Shoop with the vent taught by Lemmon, such that “a top of the first oil tank and a top of the second oil tank each defining a vent for allowing configured to allow air in the first and second oil tanks that has separated from the oil-air mixture to escape”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of allowing fuel to flow freely between the first and second tanks taught by Shoop.

Regarding Claim 12, Shoop and Lemmon teach the oil consumer system as claimed in claim 10, 
Shoop teaches wherein the at least one oil supply line (Fig. 1, 20) guides the oil to a housing oil level in the consumer housing (14), and 
wherein at least the second oil tank (10) has a second oil level that is greater than the housing oil level (see Fig. 1).  

Regarding Claim 13, Shoop and Lemmon teach the oil consumer system as claimed in claim 12, 
Shoop teaches wherein a first oil level in the first oil tank (Fig. 1, 12) is the same as the second oil level in the second oil tank (10).  

Regarding Claim 14, Shoop and Lemmon teach the oil consumer system as claimed in claim 10, 
Shoop teaches wherein a second oil level in the second oil tank (Fig. 2, 10) is higher or lower than a first oil level in the first oil tank (12).  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoop (US 5,020,566), in view of Lemmon (US 4,664,144), and in view of Helf et al. (US 9,000,328), hereinafter Helf.
 
Claim 7, Shoop and Lemmon teach the oil consumer system as claimed in claim 1. 
Shoop or Lemmon do not teach “wherein the oil consumer system is a clutch system”. However, Shoop does teach “The present invention is related generally to a fluid supply system and, more specifically, to a dual fuel tank system for use in conjunction with portable engine driven equipment such as a portable compressor” (col. 1, line 7).
Helf teaches a clutch system for a portable compressor (col. 2, line 61 - “control features also may include a specific air compressor load control, which may be configured to reduce the engine speed and/or gradually engage (e.g., via an electric clutch) the air compressor 16 during start up (e.g., a soft start control)”).
Helf also teaches “the illustrated system includes a variety of features to improve serviceability, reliability, controllability, and integration of the air compressor 16” (col. 2, line 50).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the compressor taught by Shoop with the clutch taught by Helf, such that “wherein the oil consumer system is a clutch system”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of improving the serviceability, reliability, controllability, and integration of the portable compressor taught by Shoop.

Regarding Claim 15, Shoop and Lemmon teach the oil consumer system as claimed in claim 10.
Shoop and Lemmon do not teach “wherein the oil consumer system is a clutch system”.
“control features also may include a specific air compressor load control, which may be configured to reduce the engine speed and/or gradually engage (e.g., via an electric clutch) the air compressor 16 during start up (e.g., a soft start control)”).
Helf also teaches “the illustrated system includes a variety of features to improve serviceability, reliability, controllability, and integration of the air compressor 16” (col. 2, line 50).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the compressor taught by Shoop with the clutch taught by Helf, such that “wherein the oil consumer system is a clutch system”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of improving the serviceability, reliability, controllability, and integration of the portable compressor taught by Shoop.

Response to Arguments
The Applicant's arguments filed February 2nd, 2022 are in response to the Office Action mailed November 2nd, 2021 and the interview conducted on December 29th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1 and 10, Applicant has recited features that distinguish from those taught by the prior art of Nett (US 9,291,212); however, the claimed invention is still obvious in view of the prior art of record. See detailed and relevant rejections presented above.
	Regarding Claim 1, Applicant’s argument that “Wang fails to disclose at least an oil supply line extending from the second oil tank to the consumer housing and having an inlet along or adjacent to a bottom of the second oil tank for providing oil to at least one rotating component as required by amended Claim 1” (p. 10) is not persuasive. 
	Regarding Claim 1, Applicant’s argument that “Wang also fails to disclose a top of at least one of the first oil tank and the second oil tank defining a vent configured to allow air in the at least one of the first oil tank and the second oil tank that has separated from the oil-air mixture to escape. Although Wang discloses a filler cap 84 on reservoir 81, it is configured as a check valve which is only configured to allow air into the reservoir. It does not allow air to escape the reservoir as required by Claim 1” (p. 11) is not persuasive. Wang clearly teaches a top of at least one (Fig. 1, 79) of a first oil tank (72) and a second oil tank (79) defining a vent (col. 4, line 16 - “a spring-biased valve 85 allowing pressure relief”) configured to allow air in the at least one (79) of the first oil tank (72) and the second oil tank (79) that has separated from the oil-air mixture to escape. The vent taught by Wang is clearly biased in a direction that allows air to escape the tank. Examiner still considers the teachings of Wang as relevant prior art that can be relied upon in future rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659